DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Information Disclosure Statement

The IDSs filed 1/17/2021 have been considered by the Examiner.



Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-15, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As to claims 1-15, 18, and 20, there is no factual or scientific basis for ascribing age to a particular action or consequence of the user interacting with the device provided by the Applicants. There is no reasonable expectation of success in determining a user’s age-range through isolated user interactions with a device. The limitations, as currently written, seek to authenticate a user based solely on how the mobile device is held while the user is using an application in either portrait mode or landscape mode. Further, the limitations claim to be able to determine the age range of the user based on what mode the mobile device is held. There are only two options for holding the mobile device. There is a 50-50 chance that any user would be authenticated. There is no reasonable expectation of success in protecting the mobile device from malicious intent based on whether the mobile device in either portrait mode or landscape mode. The Specification provides no support for the ability to determine a user’s age or age range accurately. “The Applicants have realized, for example, that for Application A, there is a particular cut-off age-value or a particular threshold age-value; wherein a majority of the users (namely, over 50 percent of the users that were monitored) have used Application A when their mobile device is in landscape orientation; and wherein a non-majority of the users (namely, 50 percent or less than 50 percent of the users) have used Application A when their mobile device is in portrait orientation. The Applicants have further realized that Application B is associated with a different particular cut-off age value, or with a different particular threshold age-value” (Specification, [0365]). For example, a majority (50.1%) of users use the mobile device in portrait mode when using Application A. The majority of users’ ages are used to 

As to claims 1, 5, 16, and 20, the terms “the user” and “said user” are present in the limitations and it is not clear if they refer to the same user or different users.

For the reasons listed above, claims 1-15, 18, and 20 are incapable of being thoroughly searched.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2011/0251823 to Davis et al. (hereinafter Davis) in view of US PG Pub. No. 2011/0286730 to Gallagher et al. (hereinafter Gallagher) in view of US PG PUB. No. 2011/0320816 to Yao et al. (hereinafter Yao).

As to claims 16, 17, 19, and 21, as best understood, Davis teaches:

Davis does not expressly mention the spatial orientation of the electronic device. However, in an analogous art, Gallagher teaches:
b.	Monitoring spatial movement and spatial acceleration and spatial orientation of an entirety of the electronic device during said user-interactions using an accelerometer and tilt sensor (steadiness signal is monitored to determine the position of the electronic device in space over time) (Gallagher, [0026 and 0034].
	Therefore, one or ordinary skill in the art at the time the invention was made would have been motivated to implement the electronic device monitoring of Davis with the monitoring of the position of the electronic device of Gallagher in order to estimate the gender or age of the user of the electronic device as suggested by Gallagher (Gallagher, [0002]).
	Davis as modified further teaches:
c.	Determining an estimate age-range of said user, based on the monitoring of step (A) and the monitoring of step (B), and further based on one or more pre-defined rules that define correlations between (I) age-ranges of users and (II)spatial utilization of mobile electronic devices by users (classifier estimates age of user based on at least a measure of steadiness and any tremors) (Gallagher, [0050-0056]).
d.	Obtaining a declared age of said user from a user-profile which stores at least one of: date of birth of said user or age of said user (system notifies when there is a discrepancy between the active user and the purported user with 
Davis as modified does not expressly mention mitigation operations. However, in an analogous art, Yao teaches:
e.	Checking whether the declared age of the user as obtained in step d is within the estivate age-range of the user as determined in step c and if the checking result is negative, determining that the mobile electronic device is being utilized fraudulently, and triggering one or more fraud mitigation operations (warnings and alerts are issued in response to analysis) (Yao, [0056]).
Therefore, one or ordinary skill in the art at the time the invention was made would have been motivated to implement the electronic device monitoring of Davis as modified with the issuance of warnings and alerts of Yao in order to facilitate the detection of malicious intent as suggested by Yao (Yao, [0004]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419